 Case 4:19-cv-00282-P Document 13 Filed 10/30/20                 Page 1 of 11 PageID 3695



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

THOMAS D. SCOTT,                                 §
                                                 §
           Appellant,                            §
                                                 §
v.                                               §         Civil Action No. 4:19-cv-00282-P
                                                 §
MICHELLE PURCELL et al.,                         §
                                                 §
           Appellees.                            §

                         MEMORANDUM OPINION AND ORDER

       Before the Court is Appellant Thomas D. Scott’s Brief (ECF No. 7); Appellees

Michelle Purcell’s, Julie Moore’s, Herman and Mikeala Kellewood’s, Sandra Vasquez’s,

and Karen Steinhauser’s Brief (ECF No. 10); and Scott’s Reply Brief (ECF No. 12). On

appeal,      Scott challenges the bankruptcy court’s Memorandum Opinion and Order

Denying Scott’s Motion to Enforce. ECF No. 4-1 at 15–28. Having considered the

briefs and applicable law and finding no reversible error, the Court AFFIRMS the

bankruptcy court’s order.

                                        BACKGROUND

       On November 13, 2017, Preferred Care, Inc. 1 and thirty-three limited partnership

entities 2 filed voluntary Chapter 11 bankruptcy petitions in the United States Bankruptcy

Court for the Northern District of Texas, Fort Worth Division. See In re Preferred Care,


       1
           Preferred Care, Inc. is a Delaware corporation owned by Scott. ECF No. 4-2 at 405.
       2
      The entities Texas limited partnerships that are structured with a Texas limited liability
company as the 1% general partner and Scott as the 99% limited partner. ECF No. 4-4 at 559–62.
 Case 4:19-cv-00282-P Document 13 Filed 10/30/20             Page 2 of 11 PageID 3696



Inc. et al., Case No. 17-44642-mxm-11. Subsequently, the general partners of each of the

limited partner debtors (for simplicity, Preferred Care, Inc.; the thirty-three limited

partnerships; and the general partner debtors will be collectively referred to herein as

“Debtors”) filed voluntary Chapter 11 bankruptcy petitions. ECF No. 4-1 at 2. The

Debtors’ bankruptcy cases were jointly administered under Case No. 17-44642. Id.

       Debtors are part of a network of 108 skilled nursing, assisted and independent living,

and mental health facilities (“Facilities”). Id. Twenty-one of Debtors’ Facilities are in

Kentucky and twelve are in New Mexico. Id. at 3. As of the date of the bankruptcy petition

filing, there were approximately 163 lawsuits pending against some or all Debtors. Id.

These prepetition lawsuits were stayed upon the commencement of the bankruptcy

proceeding. Id.

       On May 18, 2018, Preferred Care, Inc. and the various Debtors filed a motion to

approve a settlement agreement (“Motion to Approve”). Id. at 4. On July 6, 2018, the

other Debtors filed a motion joining the Motion to Approve. Id. The Motion to Approve

concerned a settlement and release among the Debtors, Debtors’ bankruptcy estates, Scott,

Robert J. Riek, and some of Scott’s affiliated entities. Id. The settlement agreement reads,

in relevant part, as follows:

       For and in consideration of the Settlement Payment and other good and
       valuable consideration provided by this Agreement, effective upon the
       Settlement Effective Date, each Debtor, on behalf of itself and its Estate and
       any other person or entity who asserts or may purport to assert any claim or
       cause of action derivatively, on behalf of, under, or through any of them
       (collectively, the “Estate Releasing Parties”).

ECF No. 4-4 at 24.


                                             2
 Case 4:19-cv-00282-P Document 13 Filed 10/30/20              Page 3 of 11 PageID 3697



       On July 31, 2018, the bankruptcy court entered an order granting the Motion to

Approve, thus approving settlement in which Debtors and their bankruptcy estates released

all claims and causes of action against Scott, Riek, and some of Scott’s affiliated entities.

ECF No. 4-1 at 30–51. The bankruptcy court order barred and enjoined any party from

asserting any released claim against Scott and other released party, but it also expressly did

not bar or enjoin certain claims as follows:

       For the avoidance of doubt and notwithstanding anything to the contrary in
       this Order or the Settlement Agreement, no creditor or other non-Debtor
       party shall be barred or enjoined from (a) asserting against any Scott
       Released Party any claim, liability, obligation, or cause of action that (i) is
       not property of any of the Debtors’ estates or derivative of a claim or cause
       of action that is property of any of the Debtors’ estates, (ii) is based on an
       independent legal duty owed by a Scott Released Party to such creditor or
       other non-Debtor party, and (iii) may be asserted by such creditor or other
       non-Debtor party directly against any of the Scott Released Parties under
       applicable non-bankruptcy law (each, a “Direct Third Party Claim”), or (b)
       commencing, conducting or continuing in any manner, directly or indirectly,
       any suit, action, or other proceeding of or in connection with or with respect
       to any Direct Third Party Claim.

ECF No. 4-4 at 16.

       After the entry of the bankruptcy court’s settlement order, Appellees—all

individuals who had family members allegedly injured while residents at one of the

Kentucky or New Mexico Facilities—filed five separate state-court lawsuits, all of which

name Scott individually as a party defendant and seek to hold him individually liable for

his acts and omissions with regard to the understaffing of the Facilities. See ECF No. 4-2

at 724–833. Appellees’ state-court lawsuits allege, inter alia, that Scott knowingly

approved and managed budgets at the Facilities that resulted in understaffing, despite

having funds available to provide adequate staffing. See, e.g., id. at 773. All state-court

                                               3
 Case 4:19-cv-00282-P Document 13 Filed 10/30/20             Page 4 of 11 PageID 3698



lawsuits allege direct liability negligence for Scott’s alleged breach of Kentucky’s and New

Mexico’s duties of care. See e.g., id. Appellees allege that Scott’s breach of these duties

of care caused Appellees’ family members various and specific injuries. See e.g., id. at

771 (“Due to the wrongful conduct . . . , John Michael Purcell suffered . . . a) Dislocation

of right hip prosthesis; b) Pressure ulcer; c) Right hip hematoma; and d) Infections.”).

       On October 15, 2018, Scott filed a Motion to Enforce the Permanent Injunction and

Enjoin the State Court Lawsuits from proceeding (“Motion to Enforce”). Id. at 693. The

bankruptcy court denied the Motion to Enforce and explained as follows: “Nothing on the

face of the Complaints suggests that the [Appellees’] alleged injuries stem from a depletion

of the Debtors’ assets or other harm to the Debtors. The claims, therefore, are not

derivative claims owned by the Debtors, but instead are direct claims owned by the

[Appellees].” ECF No. 4-1 at 25. In analyzing Appellees’ claims from the face of the

complaints, the bankruptcy court concluded that the allegations do not “rely on general

harm to the Debtors (through a depletion of assets or otherwise) and are not property of the

Debtors’ estates.” Id. at 27. The bankruptcy court expressly declined to consider the

ultimate legal and factual merits of the Personal-Injury Claimants’ state-court claims: “The

Kentucky and New Mexico courts ultimately will decide the merits.” Id.

       Scott appealed the denial of his Motion to Enforce and filed his brief challenging

the order. ECF No. 7. Appellees filed a responsive brief (ECF No. 10), and Scott filed a

reply. ECF No. 12. This appeal is now ripe for review.




                                             4
  Case 4:19-cv-00282-P Document 13 Filed 10/30/20                 Page 5 of 11 PageID 3699



                                     LEGAL STANDARD

       “A federal district court has jurisdiction to hear appeals—and an aggrieved litigant

may appeal as of right—from the ‘final judgments, orders, and decrees’ of a bankruptcy

court.” Phillips v. Travelers Cas. & Sur. Co. of Am., No. ADV 10-03075, 2012 WL

3779294, at *1 (S.D. Tex. Aug. 30, 2012) (quoting 28 U.S.C. § 158(a)(1)).                     “[A]

bankruptcy court’s findings of fact are reviewed for clear error, and its conclusions of law

are reviewed de novo.” In re SI Restructuring, Inc., 542 F.3d 131, 135 (5th Cir. 2008)

(citation omitted).

                                          ANALYSIS

       The Court is presented with two issues, which can be distilled into a single issue:

Are Appellees’ claims asserted against Scott in the New Mexico and Kentucky state-court

lawsuits derivative or direct claims? 3 If the bankruptcy court is correct that the claims are

direct, then it properly denied the Motion to Stay. If, however, the bankruptcy court erred

and the claims are derivative and thus belonged to the Debtors’ estates, then those claims

were settled, released, and Appellees’ should be enjoined from pursuing them. For the

reasons set forth below, the Court concludes that the claims are direct and accordingly

AFFIRMS the bankruptcy court’s Order denying the requested injunction.




       3
        Although Scott presents two separate issues in his Appellant’s Brief (ECF No. 7 at 2), in
his Reply Brief, Scott clarifies that “[t]here is no dispute that the determinative issue decided by
the Bankruptcy Court and now before this Court for de novo review is whether the claims asserted
against Scott and Riek in the Post-Injunction Litigation are derivative . . . .” ECF No. 12 at 1.
Indeed, the Court’s reading of Scott’s issues presented reveals that both concern the bankruptcy
court’s Order concluding that Appellees’ claims are direct and not derivative.
                                                 5
 Case 4:19-cv-00282-P Document 13 Filed 10/30/20             Page 6 of 11 PageID 3700



A.     Direct and Derivative Claims

       A bankruptcy estate is comprised in part of “all legal or equitable interest of the

debtor in property as of the commencement of the case.” 11 U.S.C. § 541(a)(1). “All legal

or equitable interests” include all “rights of action as bestowed by either federal or state

law.” In re S.I. Acquisition, Inc., 817 F.2d 1142, 1149 (5th Cir. 1987) (citing In re

Mortgage America Corp., 714 F.2d 1266, 1274 (5th Cir. 1983)). “If a cause of action

belongs to the estate, then the trustee has exclusive standing to assert the claim.” Matter

of Educators Grp. Health Tr., 25 F.3d 1281, 1284 (5th Cir. 1994) (citing S.I. Acquisition,

817 F.2d at 1153–54)). “However, the trustee has no right to bring claims that belong

solely to the estate’s creditors.” In re Seven Seas Petroleum, Inc., 522 F.3d 575, 584 (5th

Cir. 2008).

       Whether a particular state-law claim belongs to the bankruptcy estate depends on

whether under applicable state law the debtor could have raised the claim as of the

commencement of the case. See Educators Grp. Health Tr., 25 F.3d at 1284 (citing S.I.

Acquisition, 817 F.2d at 1142; Mortgage America, 714 F.2d at 1275–77). Courts make this

determination “by reference to the facial allegations in the complaint.” Seven Seas

Petroleum, Inc., 522 F.3d at 583; see Educators Group Health Tr., 25 F.3d at 1285

(resolving “the question of what specific causes of action belong to either party . . . based

on the application of the legal standard discussed above to the facial allegations in the

complaint”) (emphasis added). In this inquiry, courts specifically look to the nature of the

alleged injury for which relief is sought and consider the relationship between the debtor

and the injury. See Educators Grp. Health Tr., 25 F.3d at 1284–85; In re R.E. Loans LLC,

                                             6
 Case 4:19-cv-00282-P Document 13 Filed 10/30/20               Page 7 of 11 PageID 3701



519 B.R. 499, 512 (Bankr. N.D. Tex. 2014) (observing the “unremarkable proposition”

that “the nature of the injury and the harm or damage suffered must be considered when

deciding whether the cause of action is direct or derivative”); In re E.F. Hutton Sw. Props.

II, Ltd., 103 B.R. 808, 812 (Bankr. N.D. Tex. 1989) (“The injury characterization analysis

should be considered as an inseparable component of whether an action belongs to the

[estate] or [creditor].”). “If a cause of action alleges only indirect harm to a creditor (i.e.,

an injury which derives from harm to the debtor), and the debtor could have raised a claim

for its direct injury under the applicable law, then the cause of action belongs to the estate.”

Educators Grp. Health Tr., 25 F.3d at 1284 (citations omitted). “Conversely, if the cause

of action does not explicitly or implicitly allege harm to the debtor, then the cause of action

could not have been asserted by the debtor as of the commencement of the case, and thus

is not property of the estate.” Id.

       The Fifth Circuit has recognized that derivative and direct claims may share a

factual predicate and that a shared factual predicate does not necessarily mean the claim is

a derivative one. See Seven Seas Petroleum, 522 F.3d at 585 (recognizing that “the

existence of common parties and shared facts between the bankruptcy and the bondholders’

suit does not necessarily mean that the claims asserted by the bondholders are property of

the estate”); see also R.E. Loans LLC, 519 B.R. at 512 (“[T]he fact that the bankruptcy

estate may have claims for its own direct injuries that it could have brought as of the

commencement of the case does not mean that the creditor’s claims are merely derivative

of the debtor’s.”).



                                               7
  Case 4:19-cv-00282-P Document 13 Filed 10/30/20                  Page 8 of 11 PageID 3702



B.     Application of the Law to the Facts

       Unlike the lawsuits pending at the time the underlying Chapter 11 bankruptcy

petition was filed, Appellees’ state-court lawsuits do not name any Debtors as defendants.

ECF No. 4-1 at 21. Rather, Appellees’ state-court lawsuits assert, inter alia, claims of

negligence against Scott individually. See, e.g., ECF No. 4-2 at 731 (“The causes of action

made the basis of this suit arise out of Defendant Thomas D. Scott’s breach of duties to

manage Bowling Green Nursing and Rehabilitation Center reasonably and in compliance

with all applicable federal, state, and local laws, regulations, and codes, and within

accepted professional standards and principles. . . . Thomas Scott breached a personal duty

to the care of Dorothy Neighbors.”). That is, Appellees allege that Scott individually

breached his duty by directing staffing levels at the Facilities and approving staffing

budgets at an unreasonably low level, despite having sufficient funds to provide adequate

staffing. 4 See, e.g., id. These claims are premised on a recognized legal duty in both

Kentucky and New Mexico. See, e.g., Murphy ex rel. Reliford v. EPI Corp., No. 2002-

CA-002173-MR, 2004 WL 405754, at *2 (Ky. Ct. App. Mar. 5, 2004, review denied);

C&H Const. & Paving Co. v. Citizens Bank, 597 P.2d 1190, 1197 (N.M. Ct. App. 1979).

       Scott contends that the state court pleadings are all “designed to circumvent the

Scott Settlement Order and Injunction,” so the claims do fall outside of the ambit of




       4
         To underscore that Appellees are attempting to hold Scott directly liable, the Court notes
that the state lawsuits all expressly disavow any claims of vicarious liability. See, e.g., id. at 732
(“Plaintiff’s claim against Defendant Thomas Scott is solely for the direct liability of Defendant
Thomas Scott for Defendant’s personal actions, and not for any vicarious liability through the
nursing home, or its staff[,] or the nursing home’s management companies, or its staff.”).
                                                  8
 Case 4:19-cv-00282-P Document 13 Filed 10/30/20               Page 9 of 11 PageID 3703



derivative liability simply because they are artfully pleaded. Ant.’s Br. at 11. Indeed, Scott

contends that what Appellees actually have done is simply reallege the same facts that

previously formed the basis of the prepetition claims and only allege them against Scott.

Ant.’s Reply Br. at 3. Thus, as Scott asserts, “[t]he mere relabeling of a derivative claim

does not change its nature.” Id.

       Given that the Court is required to explore the nature of the alleged injury, Scott’s

argument to disregard Appellees’ labels ascribed to their state-court claims has some force.

See Tronox Inc. v. Kerr-McGee Corp., 855 F.3d 84, 100 (2d Cir. 2017) (“In distinguishing

derivative claims from particularized claims exclusive to individual creditors, labels are

not conclusive, since plaintiffs often try, but are not permitted, to plead around a

bankruptcy.”). That is, the Court does on some level look beyond the mere labels Appellees

chose to use in their state-court pleadings. However, this does not change that the Fifth

Circuit has plainly instructed that the Court’s inquiry is based on the facial allegations in

Personal-Injury Claimants’ state-court pleadings. See Seven Seas Petroleum, 522 F.3d at

583 (“Whether a specific cause of action belongs to a bankruptcy estate is likewise a matter

of law that we decide by reference to the facial allegations in the complaint.”). In the

Court’s view, Scott invited the bankruptcy court to go beyond the facial allegations in

Appellees’ complaints to consider the merits of the claims, and the bankruptcy court

appropriately declined the invitation.

       The Court’s review of Appellees’ alleged damages reveal that Appellees seek to

recover for specific personal injuries suffered as a result of Scott’s withholding of available

funds which resulted in understaffing. See, e.g., ECF No. 4-2 at 739 (“Due to the wrongful

                                              9
 Case 4:19-cv-00282-P Document 13 Filed 10/30/20              Page 10 of 11 PageID 3704



conduct of Defendants, Dorothy Neighbors suffered accelerated deterioration of her health

and physical condition beyond that caused by the normal aging process, including, but not

limited to, the following: a) Pressure Ulcer; b) Upper Respiratory Infection; and c) Wound

Infection.”); see also id. at 742 (“As a direct and proximate result of such negligent, grossly

negligent, wanton, or reckless conduct, Dorothy Neighbors suffered the injuries described

herein, and Plaintiff asserts a claim for judgment for all compensatory and punitive

damages against Thomas D. Scott including . . . medical expenses, extreme pain and

suffering, mental anguish, disfigurement, hospitalizations, degradation, and unnecessary

loss of personal dignity . . .”). By looking at Appellees’ alleged injuries and Debtors’

relationship to the alleged injuries, the Court concludes like the bankruptcy court that

Appellees’ claims against Scott are not owned by the estate and are thus direct claims. See

In re Educators Grp. Health Tr., 25 F.3d at 1284–85.

       The Court (like the bankruptcy court, see ECF No. 4-1 at 23) finds instructive In re

Buccaneer Resources, L.L.C., a case in which the Fifth Circuit analyzed a bankruptcy court

opinion that had concluded that a business entity’s suit alleging the defendants tortiously

interfered with a contract did not add new allegations but simply “just realleged the facts

that gave rise to the breach of fiduciary claims involving derivative harm.” 912 F.3d 291,

295 (5th Cir. 2019) (citing In re Dexterity Surgical, Inc., 365 B.R. 690, 702 (Bankr. S.D.

Tex. 2007)). The Fifth Circuit recited that the bankruptcy court’s opinion had not only

concluded that “the mere relabeling of a derivative claim did not change its nature[,]” but

it went on to “note weaknesses in the tortious interference theory.” Id. Without rejecting

the opinion outright, the Fifth Circuit commented that the analysis of the claim’s

                                              10
 Case 4:19-cv-00282-P Document 13 Filed 10/30/20              Page 11 of 11 PageID 3705



weaknesses “may be in tension with our later guidance that courts deciding who owns a

claim should not consider whether the claim ‘will ultimately prove to be legally or factually

valid.’” Id. (quoting Seven Seas, 522 F.3d at 585). Ultimately, the Fifth Circuit held that

“[a]s long as the injury a creditor is pursuing against a third party does not stem from the

depletion of estate assets, the injury is a direct one that does not belong to the estate.” Id.

       Because the Court’s task today is not to “consider whether [Appellees’] claim[s]

‘will ultimately prove to be legally or factually valid,’” but is instead to determine whether

Appellees’ injury did or did not stem from the depletion of Debtors’ estate assets, and

because the Court concludes that Appellees’ alleged injuries are unique to the residents of

the Facilities and that they did not stem from the depletion of Debtors’ estate assets, the

Court holds that Appellees’ claims against Scott are direct and have not been released.

Seven Seas, 522 F.3d at 585; see also In re R.E. Loans, LLC, 519 B.R. at 512. As such, the

bankruptcy court did not err by denying the Motion to Enforce.

       Therefore, having reviewed the bankruptcy court’s order for error and finding none,

Scott’s issues on appeal are OVERRULED.

                                      CONCLUSION

       Having OVERRULED Scott’s issues on appeal, the bankruptcy court’s Order is

AFFIRMED.

       SO ORDERED on this 30th day of October, 2020.




                               Mark T. Pittman
                               UNITED STATES DISTRICT JUDGE

                                              11
